DETAILED ACTION

This action is in response to the communication filed on 3/2/21.
All objections and rejections not set forth below have been withdrawn.
Claims 1 – 7 and 10 – 16 are pending.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/2/21 has been entered.
 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 7 and 10 – 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding claims 1, 3 – 7, 10, and 12 – 16, the term “physical credential” renders the scope of the claims indefinite.  Specifically, it would appear to one of ordinary skill in the art for all credentials to be embodied in some physical, concrete, and tangible form (e.g. as signals within memory, printed on paper, etc).  Thus, it is indefinite as to what credentials would fall outside of the scope of “physical”, and the applicant’s attempt to distinguish a credential being “physical” renders the scope of the claims unclear.

	Depending claims are rejected by virtue of dependency.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 7 and 10 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tinnakornsrisuphap et al. (Tinn), US 2014/0282960 A1, in view of Badri Nath, et al. (Nath), U.S. 2008/0064367 A1.   

	Regarding claim 1, Tinn discloses:
a wireless communication device (e.g. Tinn, fig. 2:102; par. 20) for use with a communication device (e.g. Tinn, fig. 2:202; par. 36) connected to a network gateway (e.g. Tinn, fig. 2:106; par. 22) providing access to the Internet (e.g. Tinn, par. 23), the communication device connected to the network gateway via a permanent network connection (e.g. Tinn, par. 39), said wireless communication device comprising:
a communication component to communicate with the network gateway (e.g. Tinn, par. 43);
a memory component for storing network access credentials therein (e.g. Tinn, par. 19);
and a physical credential feature associated with … network access credentials … (e.g. Tinn, par. 44).

However, Like Tinn, Nath, also discloses means for providing a new access credential to an access point or gateway for the connection of a new device to the network.  Furthermore, Nath explicitly calls these credentials as “temporary” (e.g. Nath, par. 13, 15), and further discloses that they are used to establish a connection over which a “permanent” access credential may be received (e.g. Nath, par. 15, 17).
It would have been obvious to one of ordinary skill in the art to employ the “temporary” access credential teachings of Nath, within the system of Tinn for using new access credentials to access a network.  This would have been obvious because one of ordinary skill in the art would have been motivated by the teachings of Tinn that access credentials may not be permanent, such as one time passwords (e.g. Tinn, par. 17).
Thus, the combination enables:
… and being accessible by the communication device connected to the network gateway to provide the temporary network access credentials to the network gateway (e.g. Tinn, fig. 4:E) to establish a temporary network connection between the communication component of the wireless communication device and the network gateway (e.g. Tinn, fig. 4:G), and wherein said communication component of the wireless communication device further receives permanent network access credentials from the network gateway over the temporary network connection (e.g. Nath, par. 17; 34, 51) joins a permanent network with the network gateway using the permanent network access credentials, and then removes the temporary network connection  (e.g. Nath, par. 20, 52, 54: fig. 4:414 – herein a connection based on permanent credentials is established in place of (i.e. “removing”) a connection based on temporary credentials).

	Regarding claim 2, the combination enables:
wherein said wireless communication device comprises one of a group consisting of a thermostat, a television, a set top box and an appliance (e.g. Tinn, par. 20).

Regarding claim 3, the combination enables:
wherein said physical credential feature comprises one of the group consisting of a serial number, a Quick Response (QR) code, a bar code and combinations thereof (e.g. Tinn, par. 21, 68).

Regarding claim 4, the combination enables:
wherein said physical credential feature comprises a serial number (e.g. Tinn, par. 21, claim 34).


wherein said physical credential feature comprises a QR code (e.g. Tinn, par. 21, 68).

Regarding claim 6, the combination enables:
wherein said physical credential feature comprises a bar code (e.g. Tinn, par. 21, 68).

Regarding claim 7, the combination enables:
wherein said physical credential feature comprises a combination of a serial number and a quick response (QR) code (e.g. Tinn, par. 21, 68).

Regarding claims 10 – 16, they are method claims, essentially corresponding to the above claims, and they are rejected, at least, for the same reasons.

Response to Arguments

Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Furthermore, regarding applicant’s specific argument against Nath, (i.e. “However, Nath fails to disclose said communication component [of the wireless communication device , The examiner respectfully notes that Nath clearly discloses that temporary access credentials are used to establish a connection (i.e. “temporary” connection) over which permanent access credentials are obtained to establish a connection for subscription services (i.e. “permanent” connection), wherein, the temporary credentials are invalidated (i.e. temporary connection is removed) (see rejection above).  


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY L WILLIAMS whose telephone number is (571)272-7965.  The examiner can normally be reached on 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JEFFERY L WILLIAMS/Primary Examiner, Art Unit 2495